Citation Nr: 9923267	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in May 1993 of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  The Board in a September 1996 
decision denied an increase in the 10 percent evaluation 
assigned for PTSD and an increase in the 20 percent 
evaluation assigned for duodenal ulcer.  The veteran was 
represented by the American Legion through this time.  

The veteran entered a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  He changed representation to 
Jeffrey Wood, Attorney, during his appeal.  In May 1997, the 
Court vacated the Board's September 1996 decision with 
respect to the denial of an increased rating for PTSD and 
remanded it to the Board.  In March 1998, the Board remanded 
this case to the RO.  

Subsequently, in Fenderson v. West, 12 Vet. App 119 (1999), 
the Court determined that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  As such, if an appeal is made from the initial 
rating decision granting service connection, the issue is no 
longer whether an increased rating is warranted; rather, the 
issue is the veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
consideration of whether staged ratings are warranted must be 
undertaken.  

In light of the foregoing, instead of completing the 
readjudication in the instant case precisely as directed by 
the Court in May 1997, the Board will follow the intervening 
Fenderson precedent.  In general, a lower court is bound by 
the mandate of the appellate court and has no power or 
authority to deviate from that mandate.  Chisem v. Brown, 8 
Vet. App. 374, 375 (1995).  The Court, however, has 
recognized an exception to this "law of the case" doctrine 
when an intervening change in the controlling law would lead 
to a different outcome of the case.  Leopoldo v. Brown, 9 
Vet. App. 33 (1996) (per curiam).  In Goble v. Brown, 9 Vet. 
App. 22 (1996), the Court also noted that, in instances where 
the change of controlling case law was clear, the Board 
should enter a disposition which is consistent with the 
current case law, rather than file a motion to recall and 
clarify the Court's previous mandate or decision.  Id. at 24.  
Accordingly, pursuant to the procedure set forth in Chisem, 
the directives of Fenderson will be utilized in the instant 
case and the issue as listed on the front page of this 
decision has been recharacterized, accordingly.


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
In light of the foregoing, this case must be remanded again 
for the actions set forth below.  

As noted in the introductory portion of this remand decision, 
this case has been remanded to the Board by the Court for 
further development.  In March 1998, the Board remanded this 
case to the RO for the requested action; however, all of the 
Board's directives were not followed.  In the Board's prior 
remand, the Board requested that all VA treatment records of 
the veteran, which are not currently in the claims file, 
including those of the Orlando VA facility, be obtained.  
This action was completed.  In addition, the Board requested 
that the veteran be afforded a VA psychiatric examination in 
order to determine the extent of his service-connected PTSD.  
The RO was instructed to provide the examiner a copy of the 
old and new rating criteria of Diagnostic Code 9411 
pertaining to the veteran's psychiatric disorder.  The 
examiner was requested to review all of the pertinent medical 
evidence contained in the claims folder to include February 
1993 and April 1993 VA physician's statements as well as any 
evidence obtained pursuant to that remand.  The examiner was 
requested to state his/her findings first in relationship to 
the old criteria and then in relationship to the new 
criteria.

In compliance with the Board's remand, the veteran was 
scheduled for a VA psychiatric examination in June 1998 for 
which he reported.  However, the examiner indicated that he 
was not provided a copy of the old rating criteria and, as 
such, could not evaluate the veteran under the old criteria.  
In the Board's second action paragraph in the prior remand, 
it was requested that the RO provide to the examiner a copy 
of the old and new rating criteria of Diagnostic Code 9411 
pertaining to the veteran's psychiatric disorder.  

In light of the foregoing and in light of Stegall, the Board 
finds that in order for the veteran's service-connected PTSD 
to be properly considered under all of the applicable 
regulations, he should be afforded a VA psychiatric 
examination by an examiner who has copies of both and the old 
and new rating criteria and who has reviewed the criteria as 
well as all of the medical evidence of record.  In that 
regard, the RO should ensure that any additional treatment 
records from the Orlando VA facility be obtained.  

In addition, as noted in the introductory portion of this 
remand decision, the Court recently issued directives in 
Fenderson which must be addressed in this case.  The Board 
notes that, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 10 
percent rating for the veteran's service-connected PTSD 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issue in appellate status is as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, from the 
Orlando VA facility.  Any records 
obtained should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the extent of his service-
connected PTSD.  The RO should provide to 
the examiner a copy of BOTH the old and 
new rating criteria of Diagnostic Code 
9411 pertaining to the veteran's 
psychiatric disorder.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner should review all of the 
pertinent medical evidence contained in 
the claims folder to include February and 
April 1993 VA medical reports as well as 
any evidence obtained pursuant to 
paragraph #1 of this REMAND.  The 
examiner should state his/her findings 
first in relationship to the old criteria 
and then in relationship to the new 
criteria.

3.  The RO should then readjudicate the 
claim of the veteran's dissatisfaction 
with the initial rating assigned 
following a grant of service connection 
for PTSD with consideration of the old 
and new criteria of 38 C.F.R. § 4.132 
Code 9411 and rate the veteran under 
each, stating which is more favorable, 
and then stating why it is considered 
more favorable.  In addition, the RO 
should consider whether or not staged 
ratings are warranted pursuant to 
Fenderson.  If any action remains adverse 
to the veteran, he and his representative 
should be afforded a supplemental 
statement of the case which discusses all 
of the medical evidence of record to 
include the February and April 1993 VA 
medical reports as well as any evidence 
obtained pursuant to paragraph #1 of this 
REMAND.  The supplemental statement of 
the case should set forth the changed 
criteria for psychiatric disorders 
discussed above.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






